
	

115 S1700 IS: Water Efficiency Improvement Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1700
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mr. Udall (for himself, Mr. Portman, Mr. Peters, Mr. Wyden, Mr. Graham, Mr. Gardner, Mr. Brown, Mr. Franken, Ms. Baldwin, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Energy Policy and Conservation Act to establish a WaterSense program within the
			 Enivronmental Protection Agency, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Water Efficiency Improvement Act of 2017. 2.WaterSense (a)In generalPart B of title III of the Energy Policy and Conservation Act is amended by adding after section 324A (42 U.S.C. 6294a) the following:
				
					324B.WaterSense
						(a)Establishment of WaterSense program
 (1)In generalThere is established within the Environmental Protection Agency a voluntary WaterSense program to identify and promote water-efficient products, buildings and building landscapes, facilities, processes, and services that, through voluntary labeling of, or other forms of communications regarding, products, buildings and building landscapes, facilities, processes, and services while meeting strict performance criteria, sensibly—
 (A)reduce water use; (B)reduce the strain on public and community water systems and wastewater and stormwater infrastructure;
 (C)conserve energy used to pump, heat, transport, and treat water; and (D)preserve water resources for future generations.
 (2)InclusionsThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall, consistent with this section, identify water-efficient products, buildings and building landscapes, facilities, processes, and services, including categories such as—
 (A)irrigation technologies and services; (B)point-of-use water treatment devices;
 (C)plumbing products; (D)reuse and recycling technologies;
 (E)landscaping and gardening products, including moisture control or water-enhancing technologies; (F)whole house humidifiers; and
 (G)water-efficient buildings or facilities, and building or facility landscapes. (b)DutiesThe Administrator, coordinating as appropriate with the Secretary, shall—
 (1)establish— (A)a WaterSense label to be used for items meeting the certification criteria established in accordance with this section; and
 (B)the procedure, including the methods and means, and criteria by which an item may be certified to display the WaterSense label, minimizing unintended or negative impacts to wastewater treatment works, recycled water quality, or water quality in receiving water;
 (2)enhance public awareness regarding the WaterSense label through outreach, education, and other means;
 (3)preserve the integrity of the WaterSense label by— (A)establishing and maintaining feasible performance criteria so that products, buildings and building landscapes, facilities, processes, and services labeled with the WaterSense label perform as well or better than less water-efficient counterparts;
 (B)overseeing WaterSense certifications made by third parties; (C)as determined appropriate by the Administrator, using testing protocols, from the appropriate, applicable, and relevant consensus standards, for the purpose of determining standards compliance; and
 (D)auditing the use of the WaterSense label in the marketplace and preventing cases of misuse; (4)not more often than 6 years but not less often than 10 years after adoption or major revision of any WaterSense specification, review and, if appropriate, revise the specification to achieve additional water savings;
 (5)in revising a WaterSense specification— (A)provide reasonable notice to interested parties and the public of any changes, including effective dates, and an explanation of the changes;
 (B)solicit comments from interested parties and the public prior to any changes; (C)as appropriate, respond to comments submitted by interested parties and the public; and
 (D)provide an appropriate transition time prior to the applicable effective date of any changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific water-efficient product, building and building landscape, process, or service category being addressed;
 (6)use, to the extent that an agency action is based on science— (A)the best available peer-reviewed science and supporting studies conducted in accordance with sound and objective scientific practices; and
 (B)data collected by accepted methods or best available methods (if the reliability of the method and the nature of the decision justifies use of the data); and
 (7)not later than December 31, 2022, consider for review and revision any WaterSense specification adopted before January 1, 2012.
 (c)TransparencyThe Administrator shall, to the maximum extent practicable and not less than annually, regularly estimate and make available to the public the estimate aggregate production, aggregate market penetration, and savings of water, energy, and capital costs of water, wastewater, and stormwater attributable to the use of WaterSense-labeled products, buildings and building landscapes, facilities, processes, and services.
 (d)Distinction of authoritiesIn setting or maintaining specifications for Energy Star pursuant to section 324A, and WaterSense under this section, the Secretary and Administrator shall coordinate to prevent duplicative or conflicting requirements among the respective programs.
 (e)No warrantyA WaterSense label shall not create an express or implied warranty.. (b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by inserting after the item relating to section 324A the following:
				Sec. 324B. WaterSense..
			
